
	
		II
		110th CONGRESS
		2d Session
		S. 3316
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 23, 2008
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to encourage the use of corrosion prevention and mitigation measures in the
		  construction and maintenance of business property.
	
	
		1.Short titleThis Act may be cited as the
			 Corrosion Prevention Act of
			 2008.
		2.Credit for corrosion prevention and
			 mitigation measures
			(a)In GeneralSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to business-related
			 credits) is amended by adding at the end the following new section:
				
					45Q.Corrosion prevention and mitigation
				measures
						(a)In generalFor purposes of section 38, the corrosion
				prevention and mitigation credit determined under this section for the taxable
				year is an amount equal to 50 percent of the excess of—
							(1)qualified corrosion prevention and
				mitigation expenditures with respect to qualified property, over
							(2)the amount such expenditures would have
				been, taking into account—
								(A)amounts paid or incurred to satisfy
				Federal, State, or local requirements, and
								(B)amounts paid for corrosion prevention
				practices, as certified by a person certified pursuant to subsection
				(b)(2).
								(b)Qualified corrosion prevention and
				mitigation expendituresFor
				purposes of this section—
							(1)In generalThe term qualified corrosion
				prevention and mitigation expenditures means amounts paid or incurred by
				the taxpayer during the taxable year for engineering design, materials, and
				application and installation of corrosion prevention and mitigation
				technology.
							(2)Certification may be requiredThe Secretary shall require by regulation
				that no amount be taken into account under paragraph (1) for any design,
				material, application, or installation unless such design, material,
				application, or installation meets such certification requirements as the
				Secretary may provide. Such requirements shall provide for accreditation of
				certifying persons by an independent entity with expertise in corrosion
				prevention and mitigation technology.
							(3)Corrosion prevention and mitigation
				technologyCorrosion
				prevention and mitigation technology includes a system comprised of at least
				one of the following: a corrosion-protective coating or paint; chemical
				treatment; corrosion-resistant metals; and cathodic protection. The Secretary
				from time to time by regulations or other guidance may modify the list
				contained in the preceding sentence to reflect changes in corrosion prevention
				and mitigation technology.
							(4)Qualified propertyThe term qualified property
				means property which is—
								(A)comprised primarily of a metal susceptible
				to corrosion,
								(B)of a character subject to the allowance for
				depreciation,
								(C)originally placed in service or owned by
				the taxpayer, and
								(D)located in the United States.
								(c)Recapture of credit
							(1)In generalIf, as of the close of any taxable year,
				there is a recapture event with respect to any qualified property for which a
				credit was allowed under subsection (a), the tax of the taxpayer under this
				chapter for such taxable year shall be increased by an amount equal to the
				product of—
								(A)the applicable recapture percentage,
				and
								(B)the aggregate decrease in the credits
				allowed under section 38 for all prior taxable years which would have resulted
				if the qualified corrosion prevention and mitigation expenditures of the
				taxpayer with respect to such property had been zero.
								(2)Applicable recapture percentage
								(A)In generalFor purposes of this subsection, the
				applicable recapture percentage shall be determined from the following
				table:
									
										
											
												If the property ceases to
						beThe recapture
												
												 qualified property
						within:percentage is:
												
											
											
												(i) One full
						year after such property is placed in service100
												
												(ii) One full
						year after the close of the period described in clause (i) 80
												
												(iii) One full
						year after the close of the period described in clause (ii)60
												
												(iv) One full
						year after the close of the period described in clause (iii) 40
												
												(v) One full
						year after the close of the period described in clause (iv) 20.
												
											
										
									
								(B)Recapture event definedFor purposes of this subsection, the term
				recapture event means—
									(i)Cessation of useThe cessation of use of the qualified
				property.
									(ii)Change in ownership
										(I)In generalExcept as provided in subclause (II), the
				disposition of a taxpayer’s interest in the qualified property with respect to
				which the credit described in subsection (a) was allowable.
										(II)Agreement to assume recapture
				liabilitySubclause (I) shall
				not apply if the person acquiring the qualified property agrees in writing to
				assume the recapture liability of the person disposing of the qualified
				property. In the event of such an assumption, the person acquiring the
				qualified property shall be treated as the taxpayer for purposes of assessing
				any recapture liability (computed as if there had been no change in
				ownership).
										(III)Special rule for tax exempt
				entitiesSubclause (II) shall
				not apply to any tax exempt entity (as defined in section 168(h)(2)).
										(iii)Special rules
										(I)Tax benefit ruleThe tax for the taxable year shall be
				increased under paragraph (1) only with respect to credits allowed by reason of
				this section which were used to reduce tax liability. In the case of credits
				not so used to reduce tax liability, the carryforwards and carrybacks under
				section 39 shall be appropriately adjusted.
										(II)No credits against taxAny increase in tax under this subsection
				shall not be treated as a tax imposed by this chapter for purposes of
				determining the amount of any credit under this chapter or for purposes of
				section 55.
										(III)No recapture by reason of casualty
				lossThe increase in tax
				under this subsection shall not apply to a cessation of operation of the
				property as qualified property by reason of a casualty loss to the extent such
				loss is restored by reconstruction or replacement within a reasonable period
				established by the Secretary.
										(d)Denial of double benefitFor purposes of this subtitle—
							(1)Basis adjustments
								(A)In generalIf a credit is determined under this
				section for any expenditure with respect to any property, the increase in the
				basis of such property which would (but for this subsection) result from such
				expenditure shall be reduced by the amount of the credit so allowed.
								(B)Certain dispositionsIf, during any taxable year, there is a
				recapture amount determined with respect to any property the basis of which was
				reduced under subparagraph (A), the basis of such property (immediately before
				the event resulting in such recapture) shall be increased by an amount equal to
				such recapture amount. For purposes of the preceding sentence, the term
				recapture amount means any increase in tax (or adjustment in
				carrybacks or carryovers) determined under subsection (c).
								(2)Other deductions and creditsNo deduction or credit shall be allowed
				under this chapter for any expense taken into account under this
				section.
							(e)RegulationsThe Secretary shall prescribe such
				regulations as may be appropriate to carry out this section.
						(f)TerminationThis section shall not apply to any taxable
				year beginning after December 31,
				2017.
						.
			(b)Credit made part of general business
			 creditSubsection (b) of
			 section 38 of the Internal Revenue Code of 1986 (relating to current year
			 business credit) is amended—
				(1)by striking plus at the end
			 of paragraph (31),
				(2)by striking the period at the end of
			 paragraph (32) and inserting , plus, and
				(3)by adding at the end the following new
			 paragraph:
					
						(33)the corrosion prevention and mitigation
				credit determined under section
				45Q(a).
						.
				(c)Clerical AmendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after the item relating to section 45P the following new
			 item:
				
					
						Sec. 45Q. Corrosion prevention
				and mitigation
				measures.
					
					.
			(d)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			
